Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group (1-8) in the reply filed on 05/17/2022 is acknowledged.
Claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse.
Claim Objections
Claims 1-3 is objected to because of the following informalities: 
With regard to claims 1-2, step (b) recites “fixing a Raman reporter in the metal nanocore” should be changed to – fixing a Raman reporter to the metal nanocore – because claim 1 should be consistent with claim 2. Claim 2 recites that the Raman reporter surrounding the metal nanocore is not consistent with the phrase “in the metal core”. 
With regard to claim 3, Applicant appears to invoke a Markush group but the claim recites “one or more factors selected from”. It should be changed to – one or more factors selected from the group consisting of – and please remove the semi-colon. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-4 are unclear to the metes and bounds of the phase “a molar ratio”. It is vague if whether the molar ratios of claims 3-4 are the same or different because claim 4 depends from claim 3 but the molar ratios recited are obtained differently. In particular, claim 3 limitation of the molar ratio is based on the first metal precursor to a buffer agent of the buffer solution (metal precursor / buffer agent), whereas claim 4 limitation relates to buffer agent divided by the first metal precursor, which is the inverse of the molar ratio of claim 3. For prosecution, the claims are interpreted based on claim 4. 
Claim 7 is unclear to the metes and bounds to which metal of the metal precursor is the claim referring to, as claim 1 has two metal formations (i.e., metal nanocore and metal shell) through first and second precursors. The claim lacks antecedent basis to which metal precursor of claim 1 is “a metal” referring to. For prosecution, a metal is for related to both metal formation in claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tian et al. (Analyst, 2018, vol. 143, pgs. 4915-4922, published on 09/10/2018), as evidenced by Hampton Research (https://hamptonresearch.com/product-Sodium-citrate-tribasic-dihydrate-Buffer-135.html, retrieved on 5/20/2022).
	With regard to claims 1 and 7, Tian et al. teach a SERS-based biosensor that is gold nanostar@4-mercaptobenzoic acid@nanoshell (AuNS@4-MBA@Au) (see abstract). Tian et al. teach HAuCl4 was heated to a rolling boil with vigorous stirring and 15mL of sodium citrate tribasic dihydrate was rapidly added and the color of the solution changed from light yellow to wine red (see pg. 4917, left col., section 2.3), which would read a method of preparing Raman-active nanoparticles, the method comprising preparing a metal nanocore having a nanostar shape from a first reaction solution in which a first metal precursor (HAuCl4) is mixed with a buffer solution (sodium citrate tribasic dihydrate). The evidentiary teachings of Hampton Research indicate that sodium citrate tribasic dihydrate is buffer.  Tian et al. teach that the SERS (surface-enhanced Raman scattering) reporter molecules (4-MBA) are embedded between AuNS and Au shell (see pg. 4918, left col., top of para. 1 and Scheme 1). Tian et al. teach the SERS signal intensity increased as the concentration of 4-MBA increased with largest signal produced at 10 µm (see pg. 4919, right col., top of para. 1), which would read on fixing a Raman reporter in the metal nanocore. Scheme 1 also shows forming a metal sell, which surrounds the nanocore in which the Raman reporter is fixed, from a second metal precursor is mixed with the nanocore in which the Raman reporter is fixed and wherein the Raman reporter has a binding affinity for each of a first metal of the metal nanocore and a second metal of the metal shell. 
	With regard to claim 2, Scheme 1 shows a self-assembled monolayer of the Raman reporter surrounding the metal nanocore is formed in the fixing of the Raman reporter in the metal nanocore. 
	With regard to claim 5, Tian et al. teach 0.2M CTAC (hexadecyl trimethyl ammonium
chloride) and 10 mM HAuCl4 were added to reporter-labeled AuNS solution (see pg. 4917, left col., para. 2.3), which read on the second reaction solution comprises a surfactant (i.e., CTAC).
	With regard to claim 8, Tian et al. teach in Scheme 1(B) that after forming the metal shell of the second reaction solution; fixing a receptor, which binds to an analyte in the metal shell.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. (Analyst, 2018, vol. 143, pgs. 4915-4922, published on 09/10/2018) in view of Odom et al. (US2013/0115254A1, published 05/09/2013).
The Tian et al. reference has been discussed in the above rejection. Tian et al. further teach buffers were used (pg. 4916, right col., para. 2) and AuNS 60 nm particles were synthesized, but fail to teach shape and/or size of the nanocore is adjusted by controlling by a molar ratio and pH of the buffer solution in claims 3-4 and buffer solution contains HEPES.
Odom et al. teach a gold nanostar (AuNS) (see abstract and para. [0013])). Odom et al. teach controlling the ratio of the Au (III) salt to HEPES, multiarmed structures around 25 nm in diameter are produced as determined by high resolution transmission electron microscopy (see para. [0035]). Odom et al. further teach gold nanostars are synthesized by reducing Au(III) chlorate in HEPES buffer to create biocompatible, surfactant-free gold nanoparticles for in vitro studies and AuNSs are prepared by mixing 5 µL of 40 mM HAuCl4 with 1 mL of 140 mM (see para. [0052]-[0053]). Odom et al. teach Cy5 dye attached to AuNS (para. [0066]). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have produced the gold nanostar of Tian et al. with the HEPES buffer of Odom et al. because Odom et al. teach controlling the ratio of the Au (III) salt to HEPES would produce biocompatible nanostars at a particular nanosize for in vitro studies and reducing gold salt in HEPES buffer is a synthesis that produces surfactant-free gold nanoparticles. Therefore, the person would have used HEPES buffer to control the size of the nanostars because the nanosize is controllable through simply adjusting the ratio of gold salt to HEPES. The person would have a reasonable expectation of success in using HEPES buffer in synthesizing nanostar of Tian et al. because Tian et al. and Odom et al. both use HAuCl4 to produce nanostars and attached to a measurable reporter.
In addition, although Odom et al. teach controlling the ratio of the Au (III) salt to HEPES to produce nanostars, the reference does not explicitly teach a molar ratio obtained by dividing the number of moles of the buffer agent by the number of moles of the first metal precursor is in a range of 200 to 750. However, it is settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum ratio for a result effective variable in producing a nanostar size. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation" Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation."  Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” Absent of unexpected results or a particle size produced from the ratio, it would have been obvious to the person to discover the optimum workable molar ratio between 200 to 750 of buffer agent to first metal precursor because Odom et al. teach that a particular nanostar size is controlled through adjusting the ratio of gold salt to HEPES.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16498307 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application 16498307 (‘307) recites a method of preparing composite nanoparticles, comprising: a) preparing a metal nanocore having a nano-star shape from a first reaction solution in which a first metal precursor is mixed with a first buffer solution; b) fixing a Raman reporter in the metal nanocore; and c) forming a metal shell, which surrounds the nanocore in which the Raman reporter is fixed, from a second reaction solution in which the nanocore in which the Raman reporter is fixed, and a second metal precursor are mixed with a second buffer solution. Application ‘307 recites the first buffer is HEPES and the metal of the metal precursor is Au or Ag (see claims 6-7). Because of the overlapping steps and elements of producing nanostars, it is prima facie to use the method of ‘307 to produce the Raman-active nanoparticles of the instant claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287. The examiner can normally be reached Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P.N/Examiner, Art Unit 1641                                                                                                                                                                                                        

/Tracy Vivlemore/Primary Examiner, Art Unit 1635